Citation Nr: 1113571	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 11, 2007 to September 17, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 18, 2008.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders is presently being considered by the Regional Office.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not presently before the Board and will not be discussed.

The issue of entitlement to an evaluation in excess of 50 percent for PTSD from September 18, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Between July 11, 2007 and September 17, 2008 the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

Between July 11, 2007 and September 17, 2008, the criteria for an evaluation in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated August 2008 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Rating Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is assigned a 50 percent evaluation for his PTSD.  He contends that he is entitled to a higher initial disability rating.  

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411, is governed by a General Rating Formula for Mental Disorders which provides a 50 percent rating is when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2009).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A global assessment of functioning score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score between 31 and 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Based on a review of the evidence of record, the Board finds that an evaluation in excess of 50 percent for service-connected PTSD was not warranted for the period between July 11, 2007 and September 17, 2008.  

The evidence supporting this conclusion includes multiple records from the private facility Goldsboro Psychiatric Clinic and a September 2008 VA examination.

Records from the Goldsboro Psychiatric Clinic consists of standard preprinted patient assessment forms.  These assessment forms utilize multiple-choice responses as well as "yes or no" responses.  

A July 2007 Goldsboro Psychiatric Clinic Assessment Form (assessment form) noted that the Veteran reported having two nightmares a week, three to four panic attacks a week and averaged five to six hours of interrupted sleep.  The Veteran reported feeling depressed seventy-five percent of the time and suicidal fifty percent of the time.  He reported having hallucinations two to five times per week.  A global assessment of functioning score of 40 was provided.

An October 2007 Goldsboro assessment form noted that the Veteran reported having five nightmares relating to combat a week, and six to seven panic attacks per week.  The Veteran reported having interrupted sleep for five to six hours a night, and he endorsed having a startle response, being hypervigilant and having intrusive thoughts.  He reported experiencing five flashbacks a week.  The Veteran reported daily hallucinations and noted depression fifty percent of the time, suicidal feelings twenty-five percent of the time, and being worried seventy-five percent of the time.  A global assessment of functioning score of 40 was assigned. 

A February 2008 Goldsboro assessment form noted that the Veteran reported having three nightmares a week and flashbacks three times a week.  He stated that he experienced six to seven panic attacks a month and that he had interrupted sleep for five to six hours a night.  The Veteran endorsed having a startle response, intrusive thoughts and that he was hypervigilant.  He explained that he socialized rarely with friends and family, and that he had memory problems.  The Veteran reported that he was agitated and worried seventy-five percent of the time.  He stated that he was suicidal 25 percent of the time, and that he hallucinated two to five times a week.  It was noted that the Veteran's symptoms were assessed for six minutes between 2:29 and 2:35 in the afternoon.  A global assessment score of 45 was provided.  

In an April 2008 Goldsboro assessment, it was noted that the Veteran reported having three to four nightmares per week, and five to six panic attacks a week.  The Veteran stated that he had about four hours hour of interrupted sleep.  He endorsed having an impaired memory, intrusive thoughts, a startle response and being hypervigilant.  The Veteran reported that he socialized rarely with friends and family.  He reported being worried fifty percent of the time and feeling suicidal twenty-five percent of the time.  The Veteran stated that he experienced hallucinations two to five times a week.  It was noted that the assessment was nine minutes long, and was conducted between 2:40 and 2:49 in the afternoon.  A global assessment score of 45 was provided.  

An August 2008 Goldsboro assessment form noted that the Veteran reported having nightmares four to five times a month and flashbacks three to four times a week.  Panic attacks were described as occurring four to five times a week.  The Veteran stated that he had 5 to 7 hours of sleep and that his sleep was interrupted.  He endorsed having a startle response and being hypervigilant.  He claimed having intrusive thoughts.  The Veteran stated that he socialized rarely with friends and family.  The Veteran stated that he was depressed and worried fifty percent of the time and was suicidal 25 percent of the time.  The assessment was reported as lasting eight minutes between 3:04 and 3:12 in the afternoon.  A global assessment score of 45 was provided.  

The Veteran was afforded a VA examination in order to determine the present severity of his PTSD in September 2008.  The examiner noted that the Veteran was treated at Goldsboro Psychiatric Clinic and that treatment notes consistently reported complaints of frequent nightmares, flashbacks, panic attacks, sleep disturbance and auditory and visual hallucinations.  

On mental status examination, the examiner noted that the Veteran appeared to be anxious.  The examiner described the Veteran's speech as soft; he was noted as having limited responses with long delays in responding.  The Veteran was fully oriented with seemingly intact recent and remote episodic memory and ability to give personal information.   The Veteran presented with a restricted, worried and sad affect.  Anxiety was noted throughout the interview.  The Veteran expressed that he did not have many friends but did have one female friend, a fair relationship with his daughter who he spoke to once or twice a month, and a good relationship with his brother to whom he spoke twice a week.  The Veteran stated that he worked thirty-six to forty hours a week but did not do anything when not at work.  He described avoiding Vietnam and related issues, and stated that he did not like to watch the news concerning the war in Iraq.  He stated that he considered that it would be better if he were not alive once to twice a month but stated that he had not considered putting an end to his life.  The Veteran explained that he did not sleep well and slept a total of four to five hours a night.  He explained that he had nightmares about twice a week describing nightmares of falling or running from others.  

The examiner summarized that the Veteran had clinically significant symptoms of anxiety and depression, and that the impact of his PTSD primarily related to the areas of subjective well being and social relationships.  A global assessment of functioning score of 51 was provided.  

Given the foregoing evidence, the Board finds that the Veteran's disability picture does not most nearly approximate the level of social and occupational impairment contemplated by the next-higher 70 percent evaluation.  The evidence records the appellant's complaints of a restricted affect, panic attacks, subjective memory problems, hypervigilance, a startle response, intrusive thoughts and difficulty in establishing and maintaining social relationships.  The record, however, does not show impaired judgment, suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, or impaired impulse control or spatial disorientation.  The Veteran has thoughts that things would be better without him but during his VA examination he stated that he did not consider suicide actively, and while the Veteran has demonstrated depression and panic attacks, such symptoms are not shown to be near-continuous.  

Of note, the record demonstrates a marked difference between the varied assessments of the Goldsboro Psychiatric Clinic and the findings of the VA examiner.  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board finds the finding of the VA examiner to be more probative than the findings of the Goldsboro Psychiatric Clinic.

In reviewing the Goldsboro notes, the frequency of the Veteran's panic attacks, nightmares, and flashbacks vary widely from month to month.  The Veteran reported during his VA examination that he never considered committing suicide but the Goldsboro assessment form "symptoms checklist" notes that the appellant was suicidal between twenty-five and fifty percent of the time without further explaining such symptoms.  The assessment documents provided no comments or support for the assessments and only once, in October 2007 related these symptoms to combat, as opposed to other traumatic events in the Veteran's life.  Because these reports were completed without comments, it is significantly more difficult to attribute any of the Veteran's reported symptoms specifically to war-incurred PTSD.  

The Court has held that a medical opinion that contains only data and is not entitled to any weight and a review of the claims file cannot compensate for a lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In contrast to the VA examination, while a physician appears to have monitored the psychotropic medication prescribed to the appellant, in the main the Veteran appears to have had his patient assessments prepared by a certified nurse aide over a period of only a few minutes.  Of those checklists that note the time spent conducting these assessments, the Veteran was shown to describe these symptoms during a course of time ranging between six and nine minutes.  

According to North Carolina law, a "Certified Nurse Aide" means a person who is listed on the N.C. Nurse Aide I Registry and is in compliance with 42 CFR Part 483 [10A NCAC 13D 2001 (35)]. (1996).  A nurse aide means any individual providing nursing or nursing-related services to residents in a skilled nursing facility who is not a licensed health professional, a registered dietitian, or someone who volunteers to provide such services without pay.  42 CFR 483, Subpart B 483.75(e).

Thus, a certified nurse's aide is not a licensed health care professional, and in some instances, can be a volunteer without pay.  The assessment forms in this case, were prepared by an unlicensed individual who is not required to have any mental health training.  In contrast the September 2008 VA examination was performed by a psychologist who reviewed the Veteran's records to include the Goldsboro assessments and provided an explanation of the findings alongside his assigned diagnosis and global assessment of functioning score.  The psychologist's report was in turn approved by a physician.

The Board is cognizant of the wide range between the Veteran's global assessment scores during the period on appeal.  The Veteran received a low score  of 38 by Goldsboro Psychiatric Clinic in April 2007, and a score of 51 by his VA examiner in September 2008.  Once again, the complete lack of any explanation for its findings renders the global assessment scores provided by Goldsboro Psychiatric Clinic to be of minimal probative weight.

As stated above, global assessment of functioning scores between 31 and 40 indicate that the examinee has an impairment in reality testing or communication, scores between 41 and 50 reflect serious symptoms and scores between 51 and 60 reflect moderate symptoms.  Regarding the lowest score provided by Goldsboro Psychiatric Clinic, 38 in April 2007, the Board finds no supporting evidence for such a score as there is no objective findings of an impairment in reality testing or communication whatsoever.  Further, while the Veteran described that he rarely socialized at that time, the record shows that he was fully employed during the period between July 17, 2007 and September 17, 2008.  

As a whole, considering the totality of the evidence of record, the Board finds that the Veteran's symptoms are appropriately rated as 50 percent disabling for the period on appeal.  The Veteran was impaired by his PTSD, he had a reduced ability to socialize, but he demonstrated an ability to work full time during the period on appeal without any showing of impairment at work due to his symptoms.  The Veteran's symptoms therefore most closely approximated those symptoms described in the 50 percent, rather than the 70 percent rating criteria.  The Veteran's claim for an increased evaluation is therefore denied.  

Further, given the facts of this case, an extraschedular rating was not warranted for the term from July 17, 2007 to September 17, 2008.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  There is nothing unique to the Veteran's clinical presentation when compared with thousands of other appellants who suffer from posttraumatic stress disorder.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id.  


ORDER

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 11, 2007 to September 17, 2008 is denied.



REMAND

The Veteran was last afforded a VA examination in September 2008.  Since that time, the evidence demonstrates that the Veteran retired from his employment; and he now states that he is unable to work due to his anxiety.  Given the fact that it has been over two years since his last examination and, based on his change of employment, the Veteran's symptoms may have increased.  Hence, a new examination is in order.  See 38 C.F.R. § 3.326 (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent records dating since September 18, 2008, which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for a new examination with a psychiatrist.   The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange worksheets for posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disorder.  The examiner must provide an opinion concerning the degree of social and industrial impairment resulting from posttraumatic stress disorder, to include whether posttraumatic stress disorder alone renders him unemployable.  
 
A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress disorder, with an explanation of the significance of the score assigned.  A written rationale for all opinions expressed must be provided 
  
3.  The AMC/RO must review any medical examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
 
5.  Thereafter, the RO must readjudicate the question of what rating is warranted for PTSD since September 18, 2008.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


